 

 

cea

i USHC SDNY !
DOCUMENT
DLECTRONICALLY Vike |

\

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

Fe rtesieaecneenaaiieenatintanan

SANJAY TRIPATHY,

Plaintiff,

, 21-CV-5349 (VB)
-against-

FEUZ, SOCIAL WORKER, SOCTP AMENDED ORDER OF SERVICE

PROGRAM FISHKILL CF, ETAL.,

 

Defendants.

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, who is currently incarcerated in Fishkill Correctional Facility, brings this pro se
action, for which the filing fee has been paid, alleging that defendants violated his federal
constitutional rights.

On June 30, 2021, the Court issued an Order of Service (i) denying plaintiff’s request for
preliminary injunctive relief; (ii) dismissing plaintiff’s claims against DOCCS, the New York
State Board of Examiners for Sex Offenders, and the New York State Parole Board; and (iii)
directing the Clerk of Court to issue summonses as to defendants Feuz, Reid, Gonzalez, Wood,
Burnett, McKoy, Stanford, Harrington, and Cuomo. (Doc. #3).

By letter dated July 3, 2021, plaintiff notified the Court that defendant Annucci was not
included in the order of service and requested that the Court “add Defendant Annucci to its Order
for the summons.”! Plaintiff’s request is GRANTED.

Accordingly, it is HEREBY ORDERED:

The Clerk of Court is directed to issue a summons as to defendant Annucci, Plaintiff is

directed to serve the summons and complaint on defendant Annucci within 90 days of the

 

Plaintiff’s July 3 letter shall be separately docketed.
issuance of the summonses. If within those 90 days, plaintiff has not either served defendant
Annucci or requested an extension of time to do so, the Court may dismiss the claims against
defendant Annucci under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to

prosecute.

CONCLUSION

The Clerk of Court is directed to issue a summons as to defendant Annucci.

The Clerk of Court is further directed to mail a copy of this order to Plaintiff.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: July 15, 2021
White Plains, New York View

VINCENT L. BRICCETTI
United States District Judge

 
